EXHIBIT 10.11

PROMISSORY NOTE

 

LOAN TERMS TABLE Lender: KeyBank National Association, a national banking
association, its successors and assigns Loan No.: 10057878 Lender’s Address:
11501 Outlook, Suite 300, Overland Park, Kansas 66211 Lender’s Facsimile No.:
877-379-1625 Borrower: TNP SRT PORTFOLIO I, LLC, a Delaware limited liability
company Borrower’s Address: 1900 Main Street, Suite 700, Irvine, California
92614 Borrower’s Facsimile No.: (949) 252-0212 Property:   Real property located
at (i) 14101, 14135 and 14177 Main Street, Hesperia, California in San
Bernardino County, California and certain personal property; (ii) 14425 and
14485 Moreno Beach, Moreno Valley, California in Riverside County, California
and certain personal property; (iii) 901 West Interstate Avenue, Bismarck, North
Dakota in Burleigh County, North Dakota and certain personal property; and (iv)
3901 through 3999 E Grant Road, Tucson, Arizona in Pima County, Arizona and
certain personal property

Closing Date: January 6, 2012 Original Principal Amount: $33,200,000.00 Maturity
Date: February 1, 2017 Interest Rate: 5.93 percent (5.93%) Initial Interest
Payment Per Diem: $5,468.78 Monthly Debt Service Payment Amount: $197,559.10
Payment Date: March 1, 2012 and on the first day of each successive month
thereafter Financial Statement Reporting Deposit: $3,000.00 Extra FSRD: $200.00
Prepayment Consideration: Note Year 1 through March 1, 2014*   Closed to
prepayment March 2, 2014 through   November 1, 2016:   the greater of (i) 1% of
the OPB at the time of prepayment or (ii) the Yield Maintenance Amount
(hereinafter defined) November 2, 2016 through the Maturity Date (“Open
Prepayment Period”):   None.

*  Note Year 1 begins on the Note Date.

1. Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”),



--------------------------------------------------------------------------------

with interest on the unpaid OPB from the date of disbursement of the Loan (as
hereinafter defined) evidenced by this Promissory Note (“Note”) at the Interest
Rate. Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the relevant
Accrual Period (hereinafter defined) by (b) a daily rate based on the Interest
Rate and a three hundred sixty (360) day year by (c) the outstanding principal
balance of the Loan. Borrower acknowledges that the calculation method for
interest described herein results in a higher effective interest rate than the
numeric Interest Rate and Borrower hereby agrees to this calculation method. The
loan evidenced by this Note will sometimes hereinafter be called the “Loan.” The
above Loan Terms Table (hereinafter referred to as the “Table”) is a part of the
Note and all terms used in this Note that are defined in the Table shall have
the meanings set forth therein. “Accrual Period” means the period commencing on
and including the first (1st) day of each calendar month during the term of the
Loan and ending on and including the final calendar date of such calendar month;
however, the initial Accrual Period shall commence on and include the Closing
Date and shall end on and include the final calendar date of the calendar month
in which the Closing Date occurs.

2. Principal and Interest Payments. Payments of principal and interest shall be
made as follows:

(a) On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;

(b) On each Payment Date until the Maturity Date, a monthly payment equal to the
Monthly Debt Service Payment Amount to be applied: (i) to the payment of
interest computed at the Interest Rate; and (ii) the balance applied toward the
reduction of the Outstanding Principal Balance; and

(c) If not sooner paid, the Outstanding Principal Balance, all unpaid interest
thereon, and all other amounts owed to Lender pursuant to this Note or any other
Loan Document (as hereinafter defined) or otherwise in connection with the Loan
or the security for the Loan shall be due and payable on the Maturity Date.

3. Security for Note. This Note is secured by one or more first deeds of trust,
mortgages, or deeds to secure debt (herein, individually and collectively,
called the “Security Instrument”) encumbering the Property. This Note, the
Security Instrument, that certain Loan Agreement between Borrower and Lender of
even date herewith (the “Loan Agreement”) and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including any assignments of leases and rents,
other assignments, security agreements, financing statements, guaranties,
indemnity agreements (including environmental indemnity agreements), letters of
credit, or escrow/holdback or similar agreements or arrangements, together with
all amendments, modifications, substitutions or replacements thereof, are
sometimes herein collectively referred to as the “Loan Documents” or
individually as a “Loan Document.” All amounts that are now or in the future
become due and payable under this Note, the Security Instrument, or any other
Loan Document, including any prepayment consideration and all applicable
expenses, costs, charges, and fees, will be referred

 

2



--------------------------------------------------------------------------------

to herein as the “Debt.” The remedies of Lender as provided in this Note, any
other Loan Document, or under applicable law shall be cumulative and concurrent,
may be pursued singularly, successively, or together at the discretion of
Lender, and may be exercised as often as the occurrence of an occasion for which
Lender is entitled to a remedy under the Loan Documents or applicable law. The
failure to exercise any right or remedy shall not be construed as a waiver or
release of the right or remedy respecting the same or any subsequent default.

4. Financial Statement Reporting Deposit; Rebate of Deposit.

(a) Concurrently with the execution of this Note, Borrower has deposited with
Lender the Financial Statement Reporting Deposit as stated in the Loan Terms
Table, which shall be held by Lender throughout the term of the Loan as security
for Borrower’s obligation to strictly comply with the financial reporting
requirements set forth in the Loan Agreement. If Borrower shall have strictly
complied with the financial reporting requirements set forth in the Loan
Agreement and no Event of Default shall have occurred, the Financial Statement
Reporting Deposit shall be refunded to Borrower upon payment in full of the
Loan. If Borrower shall fail to strictly comply with the financial reporting
requirements set forth in the Loan Agreement or if an Event of Default shall
occur, (i) Lender shall be entitled to retain the Financial Statement Reporting
Deposit for the purpose of compensating Lender for Lender’s added costs and
expenses that occur as a result of Borrower’s failure to timely provide such
information and that are difficult to predict in amount, and (ii) the provisions
of Section 4(b) hereof with regard to the Extra FSRD shall immediately become
effective and Borrower shall henceforth be required to pay Lender the constant
monthly amount equal to the Extra FSRD as set forth in the Loan Terms Table.
Lender and Borrower agree that Lender’s retention of the Financial Statement
Reporting Deposit is not a fine or penalty, but is intended to be and shall be
deemed to be reasonable compensation to Lender for increased costs and expenses
that Lender will incur. The foregoing provisions shall not in any way limit
Lender’s other rights and remedies under the Loan Documents or applicable law.

(b) If Borrower shall fail to strictly comply with the financial reporting
requirements set forth in the Loan Agreement or if an Event of Default shall
occur, Borrower shall immediately be required to pay Lender, in addition to and
concurrently with each Monthly Debt Service Payment Amount, an amount equal to
the Extra FSRD set forth in the Loan Terms Table. On the first day of the
thirteenth (13th) month following the date on which the provisions of this
Section 4(b) become effective (the “FSR Effective Date”), and on an annual basis
thereafter during the term of this Note, Lender shall remit to Borrower a
portion of the Extra FSRD then held by Lender in an amount equal to the
aggregate amount of the Extra FSRD actually received by Lender during the twelve
(12) month period ending upon the immediately prior annual anniversary of the
FSR Effective Date (the “Annual Compliance Period”) provided that no Event of
Default exists beyond any applicable cure period, including any failure by
Borrower to strictly comply with the financial reporting requirements set forth
in the Loan Agreement.

5. Payments. All amounts payable hereunder shall be payable in lawful money of
the United States of America to Lender at Lender’s Address or such other place
as the holder hereof may designate in writing, which may include at Lender’s
option a requirement that

 

3



--------------------------------------------------------------------------------

payment be made by wire transfer of immediately available funds in accordance
with wire transfer instructions provided by Lender. Each payment made hereunder
shall be made in immediately available funds and must state the Borrower’s Loan
Number. If any payment of principal or interest on this Note is due on a day
other than a Business Day (as hereinafter defined), such payment shall be made
on the next succeeding Business Day. Any payment on this Note received after
2:00 o’clock p.m. local time at the place then designated as the place for
receipt of payments hereunder shall be deemed to have been made on the next
succeeding Business Day. All amounts due under this Note shall be payable
without set off, counterclaim, or any other deduction whatsoever. All payments
from Borrower to Lender following the occurrence of an Event of Default shall be
applied in such order and manner as Lender elects in reduction of costs,
expenses, charges, disbursements and fees payable by Borrower hereunder or under
any other Loan Document, in reduction of interest due on the Outstanding
Principal Balance, or in reduction of the Outstanding Principal Balance. Lender
may, without notice to Borrower or any other person, accept one or more partial
payments of any sums due or past due hereunder from time to time while an Event
of Default exists hereunder, after Lender accelerates the indebtedness evidenced
hereby, and/or after Lender commences enforcement of its remedies under any Loan
Document or applicable law, without thereby waiving any Event of Default,
rescinding any acceleration, or waiving, delaying, or forbearing in the pursuit
of any remedies under the Loan Documents. Lender may endorse and deposit any
check or other instrument tendered in connection with such a partial payment
without thereby giving effect to or being bound by any language purporting to
make acceptance of such instrument an accord and satisfaction of the
indebtedness evidenced hereby. As used herein, the term “Business Day” shall
mean a day upon which commercial banks are not authorized or required by law to
close in the city designated from time to time as the place for receipt of
payments hereunder.

6. Late Charge. If any sum payable under this Note or any other Loan Document is
not received by Lender by close of business on the fifth (5th) day after the
date on which it was due, Borrower shall pay to Lender an amount (the “Late
Charge”) equal to the lesser of (a) five percent (5%) of the full amount of such
sum or (b) the maximum amount permitted by applicable law in order to help
defray the expenses incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such Late Charge shall be secured by the Security
Instrument and other Loan Documents. The collection of any Late Charge shall be
in addition to, and shall not constitute a waiver of or limitation of, a default
or Event of Default hereunder or a waiver of or limitation of any other rights
or remedies that Lender may be entitled to under any Loan Document or applicable
law.

7. Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the maximum rate permitted by
applicable law. Interest shall accrue and be payable at the Default Rate from
the occurrence of an Event of Default until all Events of Default have been
waived in writing by Lender in its discretion. Such accrued interest shall be
added to the Outstanding Principal Balance, and interest shall accrue thereon at
the Default Rate until fully paid. Such accrued interest shall be secured by the
Security Instrument and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating

 

4



--------------------------------------------------------------------------------

Lender at reasonable amounts for Lender’s added costs and expenses that occur as
a result of Borrower’s default and that are difficult to predict in amount, such
as increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of interest at the Default Rate shall not be
construed as an agreement or privilege to extend the Maturity Date or to limit
or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on this Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate.

8. Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited to reasonable fees and expenses, but charges of rating agencies,
governmental entities or other third parties that are outside of the control of
Lender shall not be subject to the reasonableness standard. For the purpose of
this Note, “Administration and Enforcement Expenses” shall mean all fees and
expenses incurred at any time or from time to time by Lender, including legal
(whether for the purpose of advice, negotiation, documentation, defense,
enforcement or otherwise), accounting, financial advisory, auditing, rating
agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Loan, including the
negotiation and preparation of the Loan Documents and any amendments or
modifications of the Loan or the Loan Documents, whether or not consummated;
(b) the administration, servicing or enforcement of the Loan or the Loan
Documents, including any request for interpretation or modification of the Loan
Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. All
Administration and Enforcement Expenses shall be additional Debt hereunder
secured by the Property, and may be funded, if Lender so elects, by Lender
paying the same to the appropriate persons and thus making an advance on
Borrower’s behalf.

 

5



--------------------------------------------------------------------------------

9. Prepayment.

(a) When Permitted. Except as set forth in this Section 9, Borrower shall not
have the right to prepay all or any portion of the Debt at any time during the
term of this Note. Except during any period of time for which the Loan Terms
Table indicates that prepayment is prohibited, Borrower may prepay the
Outstanding Principal Balance in whole but not in part if: (i) no Event of
Default then exists and no event has occurred that with the passage of time,
giving of notice, or modification or termination of the automatic stay of
Section 362 of the United States Bankruptcy Code may become an Event of Default
(“Default”); (ii) the notice of prepayment required hereby is timely received by
Lender; and (iii) Borrower tenders with such prepayment (A) any applicable
Prepayment Consideration, (B) interest accrued and unpaid on the amount being
prepaid through and including the Prepayment Date (as hereinafter defined),
(C) unless such prepayment is tendered on a Payment Date, an amount equal to the
interest that would have accrued on the amount being prepaid for the full
Accrual Period had the prepayment not been made, and (D) all Administration and
Enforcement Expenses and other sums payable under any of the Loan Documents.

(b) Notice. Borrower shall give written notice to Lender specifying the date on
which prepayment shall be made (the “Prepayment Date”). Lender must receive this
notice not more than sixty (60) days and not less than (30) days prior to the
Prepayment Date. If any such notice of prepayment is given, the entire Debt,
including any applicable Prepayment Consideration, shall be due and payable on
the Prepayment Date, unless an event shall occur outside of Borrower’s control
that prevents repayment of the entire Debt. If such an event shall occur as
determined by the Lender, the Note, Loan Agreement, Security Instrument and
other Loan Documents shall continue in full force and effect as if the notice of
prepayment had not been given.

(c) Prepayment Consideration. Lender shall not be obligated to accept any
prepayment of the principal balance that is otherwise allowed under this Note
unless it is accompanied by Prepayment Consideration as set forth in and
computed in accordance with the Table and Section 9(d) hereof. In addition to
Prepayment Consideration, Borrower shall pay all hedging and breakage costs of
any kind and in any amount incurred by Lender due to any prepayment (including a
Default Prepayment). Borrower acknowledges and recognizes that: (i) Lender has
made the Loan to Borrower in reliance on, and the Loan has been originated for
the purpose of selling the Loan in the secondary market to investors who will
purchase the Loan or a direct or indirect interest therein in reliance on, the
actual receipt over time of the stream of payments of principal and interest
agreed to by Borrower herein; and (ii) Lender or any subsequent investor in the
Loan will incur substantial additional costs and expenses in the event of a
prepayment of the Loan; and (iii) the Prepayment Consideration is a bargained
for consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay Prepayment Consideration as provided herein. Borrower agrees
that Lender shall not, as a condition to receiving the Prepayment Consideration,
be obligated to actually reinvest the amount prepaid in any treasury obligation
or in any other manner whatsoever. If Prepayment Consideration is due hereunder,
Lender shall deliver to Borrower a statement setting forth the amount and
determination of the Prepayment Consideration, and, provided that Lender shall
have in good faith applied the formula described below, Borrower shall not have
the right to challenge the

 

6



--------------------------------------------------------------------------------

calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the thirty (30) day period preceding the date of such prepayment.

(d) Yield Maintenance Amount. The “Yield Maintenance Amount” (as the term is
used in the Table and elsewhere in this Note) shall mean the present value, as
of the Prepayment Date, of the remaining scheduled payments of principal and
interest from the Prepayment Date through the Maturity Date (including any
balloon payment) determined by discounting such payments at the Discount Rate
(hereinafter defined), less the amount of principal being prepaid. The term
“Discount Rate” shall mean the rate that, when compounded monthly, is equivalent
to the Treasury Rate (hereinafter defined) when compounded semi-annually. The
term “Treasury Rate” shall mean the yield calculated by the linear interpolation
of the yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (If Release H.15 is no longer published, Lender
shall select a comparable publication to determine the Treasury Rate.)

(e) Mandatory Prepayments. On the next occurring Payment Date following the date
on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its discretion. Other than following an Event of Default, no yield
maintenance premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 9(e). Any such partial prepayments
shall reduce the Outstanding Principal Balance, but shall not reduce the Monthly
Debt Service Payment Amount.

(f) Default Prepayment. If a Default Prepayment (as hereinafter defined) occurs,
such Default Prepayment shall be deemed to be a voluntary prepayment under this
Note and in such case the applicable Prepayment Consideration shall be due and
payable to Lender in connection with such Default Prepayment (unless Lender
voluntarily and expressly waives in writing the right to collect such Prepayment
Consideration), provided, further, that if no applicable Prepayment
Consideration is specified in the Loan Terms Table, the Yield Maintenance Amount
shall be due and payable to Lender in connection with such Default Prepayment.
The term “Default Prepayment” shall mean a prepayment of any portion of the
principal amount of this Note made after occurrence of a Default or an Event of
Default under any circumstances including a prepayment in connection with
(i) reinstatement of the Security Instrument provided by statute under
foreclosure proceedings or exercise of power of sale, (ii) any statutory right
of redemption exercised by Borrower or any other party having a statutory right
to redeem or prevent foreclosure or power of sale, (iii) any sale in foreclosure
or under exercise of a power of sale or otherwise (including pursuant to a
credit bid made by Lender in

 

7



--------------------------------------------------------------------------------

connection with such sale), (iv) any other collection action by Lender, or
(v) exercise by any governmental authority of any civil or criminal forfeiture
action with respect to any of the collateral for the Loan. Prepayment
Consideration shall be due and payable upon acceleration of the Loan in
accordance with the terms of this Note, and the Prepayment Date, for the purpose
of computing the applicable Prepayment Consideration for a Default Prepayment,
shall be the date of acceleration (automatic or otherwise) of the Debt in
accordance with the terms of this Note. Exchange of this Note for a different
instrument or modification of the terms of this Note, including classification
and treatment of Lender’s claim (other than non-impairment under Section 1124 of
the United States Bankruptcy Code or any successor provision) pursuant to a plan
of reorganization in bankruptcy shall also be deemed to be a Default Prepayment
hereunder. The Prepayment Consideration shall be secured by all security and
collateral for the Loan and shall, after it becomes due and payable, be treated
as if it were added to the Outstanding Principal Balance for all purposes
including accrual of interest, judgment on the Note, and foreclosure (whether
through power of sale, judicial proceeding or otherwise) (“Foreclosure Sale”),
redemption, and bankruptcy (including pursuant to Section 506 of the United
States Bankruptcy Code or any successor provision); without limiting the
generality of the foregoing, it is understood and agreed that the Prepayment
Consideration may be added to Lender’s bid at any Foreclosure Sale. Nothing
contained herein shall be deemed to be a waiver by Lender of any right it may
have to require specific performance of any obligation of Borrower hereunder
including to make payments hereunder strictly according to the terms hereof.

10. Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding any usury
limit prescribed by law that a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligations to be fulfilled shall be
reduced to allow compliance with such limit, and if, from any circumstance
whatsoever, Lender shall ever receive as interest an amount that would exceed
the highest lawful rate, the receipt of such excess shall be deemed a mistake
and shall be canceled automatically or, if theretofore paid, such excess shall
be credited against the principal amount of the indebtedness evidenced hereby to
which the same may lawfully be credited, and any portion of such excess not
capable of being so credited shall be refunded immediately to Borrower.

11. Events of Default; Acceleration of Amount Due. Lender may in its discretion,
without notice to Borrower, declare the entire Debt, including the Outstanding
Principal Balance, all accrued interest, all costs, expenses, charges and fees
payable under any Loan Document, and prepayment consideration immediately due
and payable, and Lender shall have all remedies available to it at law or equity
for collection of the amounts due, if any of the following (the “Events of
Default”) occurs:

(a) Borrower fails to pay any portion of the Debt when due; or

 

8



--------------------------------------------------------------------------------

(b) an “Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) occurs under the Loan Agreement or any other Loan Document that has
continued beyond any applicable cure period therefor.

12. Time of Essence. Time is of the essence with regard to each provision
contained in this Note.

13. Transfer and Assignment. This Note may be freely transferred and assigned by
Lender. Borrower’s right to transfer its rights and obligations with respect to
the Debt, and to be released from liability under this Note, shall be governed
by the Loan Agreement.

14. Authority of Persons Executing Note. Borrower warrants and represents that
the persons or officers who are executing this Note and the other Loan Documents
on behalf of Borrower have full right, power and authority to do so, and that
this Note and the other Loan Documents constitute valid and binding documents,
enforceable against Borrower in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.

15. Severability. The terms of this Note are severable, and should any provision
be declared by a court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall, at the option of Lender, remain in full force
and effect and shall in no way be impaired.

16. Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

17. Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
(“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED

 

9



--------------------------------------------------------------------------------

STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

18. JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

RICHARD L. YELLEN & ASSOCIATES, LLP

111 BROADWAY, 11TH FLOOR

NEW YORK, NEW YORK 10006

PH (212) 404-6988

FX (212) 404-7857

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME

 

10



--------------------------------------------------------------------------------

TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

19. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, or (c) by telecopier (with
answer back acknowledged) and with a second copy to be sent to the intended
recipient by an other means permitted under this Section, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:    Daniel Flanigan, Esq.    Polsinelli Shughart PC   
700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile No.:
(816) 753-1536 If to Borrower:    c/o Thompson National Properties, LLC    1900
Main Street, Suite 700    Irvine, California 92614    Attention: Christopher Lal
   Facsimile No.: (949) 252-0212 With a copy to:    Kaplan Voekler Cunningham &
Frank PLC    7 East 2nd Street    Richmond, Virginia 23218-2470    Attention:
Thomas Voekler    Facsimile No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 

11



--------------------------------------------------------------------------------

20. Avoidance of Debt Payments. To the extent that any payment to Lender and/or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by Lender whether or not this Note has been marked
“paid” or otherwise cancelled or satisfied and/or has been delivered to
Borrower, and in such event Borrower shall be immediately obligated to return
the original Note to Lender and any marking of “paid” or other similar marking
shall be of no force and effect.

21. Nonrecourse.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
this Note, the Loan Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under this Note, the Loan
Agreement, the Security Instrument and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property (as defined
in the Loan Agreement), in the Rents (as defined in the Loan Agreement) and in
any other collateral given to Lender, and Lender, by accepting this Note, the
Loan Agreement, the Security Instrument and the other Loan Documents, agrees
that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with this Note, the Loan Agreement, the Security Instrument or the
other Loan Documents. The provisions of this Section shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any assignment of leases contained
in the Security Instrument; or (vi) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property.

 

12



--------------------------------------------------------------------------------

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, any
guarantor or any indemnitor or any agent, employee or other person with actual
or apparent authority to make statements or representations on behalf of
Borrower, any affiliate of Borrower, any guarantor or any indemnitor in
connection with the Loan (“apparent authority” meaning such authority as the
principal knowingly or negligently permits the agent to assume, or which he
holds the agent out as possessing);

(ii) the gross negligence or willful misconduct of Borrower, any guarantor, any
indemnitor, or any affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower, any of its
affiliates, any guarantor or any indemnitor of (A) any Insurance Proceeds (as
defined in the Loan Agreement) paid by reason of any loss, damage or destruction
to the Property (or any portion thereof), (B) any Awards (as defined in the Loan
Agreement) received in connection with a Condemnation (as defined in the Loan
Agreement) of all or a portion of the Property, (C) any Rents or other Property
income or collateral proceeds, or (D) any Rents paid more than one month in
advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) the breach of the representation by Borrower that on the Closing Date, the
Property and all improvements at the Property were in material compliance with
applicable laws; or

 

13



--------------------------------------------------------------------------------

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement.

(c) Notwithstanding anything to the contrary in this Note, the Loan Agreement or
any of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer (as defined in the Loan Agreement) as required by the Loan Agreement or
the Security Instrument; (B) Borrower fails to obtain Lender’s prior written
consent to any Indebtedness (as defined in the Loan Agreement) or voluntary Lien
(as defined in the Loan Agreement) encumbering the Property (or any portion
thereof); (C) Borrower shall at any time hereafter make an assignment for the
benefit of its creditors; (D) Borrower fails to permit on-site inspections of
any Individual Property, fails to maintain its status as a Special Purpose
Entity (as defined in the Loan Agreement) or comply with any representation,
warranty or covenant set forth in Section 4.1.30 of the Loan Agreement or fails
to appoint a new property manager upon the request of Lender as permitted under
the Loan Agreement, each as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument; (E) Borrower
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (F) Borrower fails to make the first full
monthly payment of principal and interest on or before the first Payment Date;
(G) Borrower files, consents to, or acquiesces in a petition for bankruptcy,
insolvency, dissolution or liquidation under the Bankruptcy Code or any other
Federal or State bankruptcy or insolvency law, or there is a filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower or Guarantor
colludes with, or otherwise assists any party in connection with such filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any party; or (H) the Property or any part
thereof shall at any time hereafter become property of the estate or an asset in
(1) a voluntary bankruptcy, insolvency, receivership, liquidation, winding up,
or other similar type of proceeding, or (2) an involuntary bankruptcy or
insolvency proceeding (other than one filed by Lender) that is not dismissed
within sixty (60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

22. Miscellaneous. Neither this Note nor any of the terms hereof, including the
provisions of this Section, may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Note; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Note; and (c) expressly agree that it
shall be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-

 

14



--------------------------------------------------------------------------------

written modification of this Note. This Note may be executed in several
counterparts, each of which counterpart shall be deemed an original instrument
and all of which together shall constitute a single Note. The failure of any
party hereto to execute this Note, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder. If Borrower consists of
more than one person or entity, then the obligations and liabilities of each
person or entity shall be joint and several and in such case, the term
“Borrower” shall mean individually and collectively, jointly and severally, each
Borrower. As used in this Note, (i) the terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without being limited
to,” (ii) any pronoun used herein shall be deemed to cover all genders, and
words importing the singular number shall mean and include the plural number,
and vice versa, (iii) all captions to the Sections hereof are used for
convenience and reference only and in no way define, limit or describe the scope
or intent of, or in any way affect, this Note, (iv) no inference in favor of, or
against, Lender or Borrower shall be drawn from the fact that such party has
drafted any portion hereof or any other Loan Document, (v) the words “Lender”
and “Borrower” shall include their respective successors (including, in the case
of Borrower, any subsequent owner or owners of the Property or any part thereof
or any interest therein and Borrower in its capacity as debtor-in-possession
after the commencement of any bankruptcy proceeding), assigns, heirs, personal
representatives, executors and administrators, (vi) the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Note refer to this Note as a whole and not to any particular
provision or section of this Note, (viii) an Event of Default shall “continue”
or be “continuing” until such Event of Default has been waived in writing by
Lender, (ix) in the computation of periods of time from a specified date to a
later date, the word “from and including” and the words “to” and “until” each
means “to but excluding”; and (x) references to “the Property or any portion
thereof” and words of similar import shall be deemed to refer, as applicable, to
any portion of the Property taken as a whole (including any Individual Property)
and any portion of any Individual Property. Wherever Lender’s judgment, consent,
approval or discretion is required under this Note or Lender shall have an
option, election, or right of determination or any other power to decide any
other matter relating to the terms of this Note, including any right to
determine that something is satisfactory or not (“Decision Power”), such
Decision Power shall be exercised in the sole and absolute discretion of Lender
except as may be otherwise expressly and specifically provided herein. Such
Decision Power and each other power granted to Lender upon this Note or any
other Loan Document may be exercised by Lender or by any authorized agent of
Lender (including any servicer and/or attorney-in-fact), and Borrower hereby
expressly agrees to recognize the exercise of such Decision Power by such
authorized agent. In the event of a conflict between or among the terms,
covenants, conditions or provisions of the Loan Documents, the term(s),
covenant(s), condition(s) and/or provision(s) that Lender may elect to enforce
from time to time so as to enlarge the interest of Lender in its security,
afford Lender the maximum financial benefits or security for the Debt, and/or
provide Lender the maximum assurance of payment of the Debt in full shall
control. Capitalized terms used herein shall, unless otherwise defined herein,
have the meanings set forth in the Loan Agreement. BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND
OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT, AND EACH
OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT
NO INFERENCE IN FAVOR OF, OR

 

15



--------------------------------------------------------------------------------

AGAINST, LENDER OR BORROWER SHALL BE DRAWN FROM THE FACT THAT EITHER SUCH PARTY
HAS DRAFTED ANY PORTION HEREOF, OR THE SECURITY INSTRUMENT, OR ANY OF THE LOAN
DOCUMENTS.

23. Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES THE
RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE
LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE
SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER
OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE
LOAN.

24. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this Note
(other than the terms and conditions of Section 25), the terms and conditions of
this Section shall be binding.

24.1 Usury. In the event and only in the event that the applicable law as to the
enforcement of this Note for usury purposes is held to be the law of the State
of Arizona, all loan origination, standby, commitment and other fees, including
attorneys’ fees and any commissions or fees paid or to be paid to brokers,
prepayment premiums, additional interest, charges, points, goods, things in
action or any other sums or things of value, including any compensating balance
requirements or other contractual obligations (collectively referred to as the
“Additional Sums”) paid or payable by Borrower, whether pursuant to this Note or
otherwise with respect to the Debt, or with respect to any other Loan Documents,
that under the laws of the State of Arizona may be deemed to be interest with
respect to the Debt shall, for the purpose of any laws of the State of Arizona
that may limit the maximum amount of interest to be charged with respect to the
Debt, be payable by Borrower as, and shall be deemed to be, additional interest
for such purposes only, and Borrower agrees that the contracted for rate of
interest shall be the sum of the Interest Rate set forth in the Loan Terms Table
of this Note or the Default Rate, as applicable, plus the interest rate
resulting from the Additional Sums being considered as interest.

25. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this Note,
the terms and conditions of this Section shall be binding.

25.1 Partial Prepayment. The following provisions are added to the end of
Section 9(a):

“Notwithstanding the foregoing, if a Partial Release occurs under the Loan
Agreement, the Release Amount (as defined therein) shall be applied in
prepayment of the Outstanding Principal Balance of this Note (a “Partial
Prepayment”), and such

 

16



--------------------------------------------------------------------------------

Partial Prepayment will be accompanied by all accrued interest thereon and the
Yield Maintenance Amount due thereon. The date of such Partial Prepayment shall
be the “Partial Prepayment Date” and for purposes of the calculation of the
Yield Maintenance Amount, shall be the “Prepayment Date”.

Borrower acknowledges that the Yield Maintenance Amount is a bargained for
consideration and not a penalty, and Borrower recognizes that Lender will incur
substantial additional costs and expenses upon the occurrence of a Partial
Release and that the Yield Maintenance Amount compensates Lender for such costs
and expenses and the loss of Lender’s investment opportunity for the principal
amount being prepaid during the period from the Partial Prepayment Date until
the Maturity Date. Borrower agrees that Lender shall not, as a condition to
receiving any Yield Maintenance Amount, be obligated to actually reinvest the
amount prepaid in any treasury obligation or in any other manner whatsoever.”

25.2 Nonrecourse. Section 21(b)(x) is hereby modified by deleting “.” from the
end thereof and substituting “; or” therefor.

The following is hereby added as Section 21(b)(xi): “any failure by Borrower to
pay the Northgate Condemnation Deficiency (as defined in the Loan Agreement) to
Lender.”

The second line of Section 21(c)(i)(D) is hereby modified by inserting “during
ordinary business hours following any notice that may be required under the Loan
Agreement” between “Property” and “, fails”.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 

Borrower:   TNP SRT PORTFOLIO I, LLC,   a Delaware limited liability company  
By:   TNP Strategic Retail Trust Operating     Partnership, LP, its Member    
By:   TNP Strategic Retail Trust, Inc.,       its General Partner       By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO

SIGNATURE PAGE TO PROMISSORY NOTE